 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEberhard Foods, Inc. and Meat Cutters Local 539,United Food and Commercial Workers Interna-tional Union, AFL-CIO & CLC. Cases 7-CA-19929 and 7-CA-1993020 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 24 February 1983 Administrative Law JudgeJames T. Youngblood issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs, and the Respond-ent filed a brief in response to the exceptions. 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, EberhardFoods, Inc., Grand Rapids, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.I The exceptions to the dismissal of the 8(aX5) allegations involvingthe former Hamady Brothers stores purchased by the Respondent chal-lenge the judge's unit finding with which we agree. No exceptions werefiled to the judge's fnmdings that the Respondent is a successor employerto Buy-Low Thrifty Market and Hamady Brothers Food Markets, andhis finding that the Respondent violated Sec. 8(aXS) by refusing to bar-gain with the Union with respect to a unit composed of meat departmentemployees in the former Buy-Low stores in Marshall and Sturgis, Michi-gan.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.The consolidated complaint, as amended on January 22,1982, alleges that Eberhard Foods, Inc. (herein Respond-ent or Eberhard) refused to bargain with Meat CuttersLocal 539, United Food and Commercial Workers Inter-national Union, AFL-CIO & CLC (herein the Union)after Respondent's takeover of certain food stores whoseemployees had been represented by the Union prior tothe takeover by Respondent. Respondent filed an answerto the consolidated amended complaint denying the com-mission of any unfair labor practices and requesting thatthis matter be dismissed and returned to the Regional Di-rector for Region 7 for proceedings under a previouslyfiled petition for unit clarification. All parties were repre-sented at the hearing, and following the hearing the Gen-269 NLRB No. 54eral Counsel and Respondent filed briefs which havebeen duly considered.On consideration of the entire record, and from myobservations and the demeanor of each witness while tes-tifying, and the briefs filed herein, I hereby make the fol-lowingFINDINGS AND CONCLUSIONS'1. THE BUSINESS OF RESPONDENT2Eberhard Foods, Inc. is a Michigan corporation withits principal office located at 4001 Three Mile Road,NW., Grand Rapids, Michigan. Respondent maintainsother places of business in various cities in the westernpart of Michigan, where it is engaged in the retail sale ofgrocery, meat, produce, and related products. Respond-ent admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.Meat Cutters Local 539, United Food and CommercialWorkers International Union, AFL-CIO & CLC, is alabor organization within the meaning of Section 2(5) ofthe Act.s111. THE ALLEGED UNFAIR LABOR PRACTICESPrior to July 1, 1981,4 Respondent owned and operat-ed 28 grocery stores throughout the western portion ofMichigan, in the metropolitan areas of Grand Rapids,Muskegon, and Lansing, and in the cities of Holland,Lowell, Plainwell, Ludington, Cadillac, Ionia, Owosso,Manistee, and Big Rapids.About July I Respondent purchased the physicalassets of six grocery stores formerly operated by Buy-Low Thrifty Market of Niles, Michigan (herein Buy-Low). These six stores are located at Marshall, Sturgis,Three Rivers, Dowagiac, Cassopolis, and South Haven,Michigan. At the time of the sale the meat departmentemployees in the Marshall and Sturgis stores were, andhad been for a number of years, represented by MeatCutters Local 539, the Charging Party in this proceed-i The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact viewed in light of logical consistencyand inherent probability. Although these findings may not contain orrefer to all the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.2 In its posttrial brief the General Counsel conceded that there is insuf-ficient evidence to support allegations in the amended consolidated com-plaint that Respondent violated Sec. 8(aX5) and (1) of the Act by failingto make contractual health and welfare contributions and by unilaterallychanging the existing wage rate paid to employees. The General Counselwithdrew my request for a remedy in this regard. Accordingly, this De-cision will deal only with Respondent's obligation, if any, to bargain withthe Union on behalf of the employees involved.·In 1979 the Retail Clerks International Association, AFL-CIO &CLC, and the Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, merged into what is now known as UnitedFood and Commercial Workers International Union, AFL-CIO & CLC.4 Unless otherwise indicated all dates refer to 1981.280 EBERHARD FOODSing. There was also a collective-bargaining agreement inexistence at the time of the sale which purported tocover only the meat department employees in the Buy-Low Thrifty Market stores located at 124 East GreenStreet, Marshall, Michigan, and East Chicago Avenue,Sturgis, Michigan. All other employees at the Marshalland Sturgis stores, as well as all grocery department em-ployees and meat department employees at the otherfour stores purchased by Respondent, were representedby Local 36 of the United Food and Commercial Work-ers Union, AFL-CIO & CLC. The record reflects thatalthough Respondent acquired the six Buy-Low storesearly in July, the effective date of the hiring of the em-ployees was July 20. The record reflects that, of theeight employees, members of the Union, working in themeat markets in the Marshall and Sturgis stores, six ofthem were hired by the Respondent. It is clear from thisrecord that the employees continued to perform the samefunctions that they had performed when they were em-ployed by Buy-Low.About September 14 Respondent purchased six gro-cery stores from Hamady Brothers Food Markets, Inc.,of Flint, Michigan (herein referred to as Hamady). Fiveof these stores are located in the metropolitan area ofGrand Rapids at 4500 Clyde Park, SW. 2755 LakeMichigan Drive, NW., 1625 Leonard, NE., 1800 44thStreet, SE. and 3830 28th Street, SE. The sixth store islocated in Hastings, Michigan. Prior to the sale the meatdepartment employees in these 6 Hamady stores werecovered by a collective-bargaining agreement with theUnion, which collective-bargaining agreement coveredapproximately 23 grocery stores owned by Hamady inWestern Michigan.5Around September 10 after the Union learned of thepending sale, it requested that Respondent recognize andbargain with it as the exclusive bargaining representativefor the employees in the meat department in the HamadyBrothers stores who would be or were going to be hiredby Respondent.The record reflects that of the 20 former employees ofHamady, members of the Union, in the meat departmentsin these 6 stores, all but three were hired by Respondentwhen it took over on and after September 14. Thus, Re-spondent retained a majority of the former Hamady em-ployees and they continued to perform the same servicefor Respondent that they had performed for Hamady.Discussion and ConclusionsThe complaint alleges that although requested to doso, Respondent has refused to bargain with the Union asthe exclusive representative of the employees in an ap-propriate unit composed of all employees in the meat de-partment at Respondent's newly acquired stores at 124East Green Street, Marshall, Michigan, and East Chica-go Avenue, Sturgis, Michigan, and in an appropriate unitcomposed of all meat department employees in Respond-ent's newly acquired stores which it purchased fromHamady being the five stores in Grand Rapids, Michi-5 The Union also represents other store employees of Hanady in theeastern half of Michigan.gan, and one store in Hastings, Michigan, as a successorto the operations of Buy-Low and Hamaday.Respondent, among other things, contends that it hasno obligation to bargain with the Union because (1) it isnot a successor, (2) the Union has never made a demandfor bargaining as alleged in the complaint, and (3) theGeneral Counsel has failed to establish that the units asalleged in the complaint are appropriate for the purposeof collective bargaining within the meaning of Section9(b) of the Act.At the outset it is my conclusion that Respondent is asuccessor to both Buy-Low and Hamady. The recordclearly reflects that Respondent took over these storesintact and hired a majority of the employees working inthe stores and continued to operate the stores in substan-tially the same manner as was done by the predecessoremployers.6While there may have been some change inthe way Respondent promotes sales and displays its mer-chandise for the most part the operations of the grocerystores were done in the same manner as had been doneby the predecessors.The record reflects that Richard J. Phillips, presidentof Meat Cutters Local 539, in early August had a con-versation with Michael Goodyear, the labor relations di-rector of Respondent in Muskegon, Michigan. Duringthis conversation Phillips asked Goodyear, "I wouldhope that you're coming to give me recognition for thestores in Sturgis and Marshall that you have just ac-quired" from Buy-Low. Goodyear indicated that he didnot see a problem with that and stated that a meetingwould be forthcoming regarding those matters. This tes-timony was not rebutted and it is credited by me. There-fore, it is my conclusion that the Union did make ademand for recognition on Respondent with regard tothe unit composed of the meat department employees inthe two former Buy-Low stores in Marshall and Sturgis,Michigan.The record reflects that the employees in the meat de-partments of the two former Buy-Low stores were in aseparate unit covered by a separate contract from theother employees in those two stores as well as the em-ployees in the other four stores purchased by Respond-ent. Thus, it would appear that the history of bargainingwith regard to these two stores was that the meat depart-ment constituted an appropriate separate unit covered bya separate contract. Therefore, in view of the bargaininghistory on a two-store basis, it is my conclusion that theGeneral Counsel has established that a unit composed ofthe meat department employees in the two former Buy-Low stores constitute an appropriate unit for the purposeof collective bargaining within the meaning of Section9(b) of the Act, and I so find.Therefore, as I have concluded that Respondent is asuccessor to the former Buy-Low stores in Marshall andSturgis, Michigan, and that the Union represented theemployees in an appropriate unit prior to the takeover byRespondent and following the takeover made a requestfor bargaining which request has been refused by Re-' The Union's contract with Buy-Low and Hamady contained union-security provisions.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent, it is my conclusion that Respondent has violat-ed Section 8(a)(5) of the Act in this regard.It is also my conclusion that Respondent is a successorto the former Hamady stores. The record reflects thatRespondent bought the six stores intact and, accordingto its own witness, it retained or hired a majority of theformer employees of the six stores. The record also re-flects that the business of Respondent and the work ofthe employees in the meat departments of the six storesremained basically the same after the purchase. Therecord also reflects that in a meeting with Respondenton September 10, Phillips made a demand for recognitionupon Respondent for all the newly acquired Hamadaystores. Although at this time the formal transaction oftransferring the store had not taken place, there is noquestion that the Union was demanding recognition forthe employees when and if the transfer did take place.There was no question that Respondent was taking overthe six Hamady stores and that it was offering employ-ment to all of the former employees of Hamady. There-fore, it is my conclusion that the Union did make ademand for recognition as the collective-bargaining rep-resentative of the employees represented by it at the sixformer Hamady stores.As indicated, Respondent also contends that a unitcomposed of the meat department employees at the fiveformer Hamady stores in Grand Rapids, and the onestore in Hastings, Michigan, is inappropriate for the pur-pose of collective bargaining. The record reflects thatthe Union represented all the meat department employ-eea in all the retail stores of Hamady in the State ofMichigan. The record reflects, however, that these weredivided into two units, one composed of the employeesin eastern Michigan and one composed of the employeesin western Michigan, which covered the six formerHamady stores involved in these proceedings. Thisrecord also reflects that, around September 14, Hamadyowned and operated approximately 35 to 45 retail storesin the State of Michigan employing approximately 250employees. This apparently comprised the employees inboth units as I have described above.The contract between the Union and Hamady for thewestern part of Michigan covered approximately 23 to25 Hamady stores. The five stores in Grand Rapids, andthe one store in Hastings purchased by Respondent fromHamady, were a part of this overall unit. Thus, the histo-ry of bargaining as to these six stores was on a multistorebasis composed of approximately 23 to 25 stores or com-posed of all the meat department employees of the em-ployer in western Michigan. The unit presently allegedto be appropriate by the General Counsel is composed ofall the meat department employees in five of these storesin Grand Rapids and one store some 20 miles away inHastings, Michigan.This record contains no evidence to indicate why aunit composed of the five stores in Grand Rapids and theone store in Hastings is an appropriate unit. The historyof bargaining indicates that these stores were in a muchbroader unit composed of some 25 stores. Under the cir-cumstances, it appears to me and that the General Coun-sel has failed to establish by a preponderance of evidencethat the unit sought by the Union is an appropriate unit,and I so find. Therefore, it is my conclusion that the Re-spondent has not violated Section 8(aX5) in its refusal tobargain with the Union in a unit composed of the sixformer Hamady stores. Accordingly, this 8(a)(5) allega-tion of the complaint shall be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of Respondent as set forth above, occurringin connection with its business operations, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that theBoard issue an order requiring Respondent to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act, includingbargaining with the Union as the duly designated repre-sentative of Respondent's employees in the meat depart-ment at the newly acquired stores which it purchasedfrom Buy-Low in Marshall and Sturgis, Michigan, in theappropriate unit as described above, effective fromAugust 1981, the month in which the Union requestedbargaining, at a time when it represented a majority ofthe employees in the appropriate unit.On the basis of these findings of fact and on the entirerecord in this matter, I make the followingCONCLUSIONS OF LAW1. Eberhard Foods, Inc., Respondent, is an employerwithin the meaning of Section 2(2) and is engaged incommerce as defined in Section 2(6) and (7) of the Act.2. Meat Cutters Local 539, United Food and Commer-cial Workers International Union, AFL-CIO & CLC,the Union, is a labor organization within the meaning ofSection 2(5) of the Act.3. All employees who are engaged in receiving, cut-ting, grinding, slicing, carrying, displaying, repairing,processing, sealing, wrapping, bagging, pricing, prefabri-cating, and selling of all meat products; sausage, poultry,rabbits, fish and seafood products, canned hams, bacon,pork loins and picnics, whether such products are fresh,frozen, chilled, cooked, cured, smoked or barbecued, in-cluding those employees operating equipment used inwrapping, cubing and tenderizing of such meat products,and who perform their duties in all areas where suchproducts are prepared, displayed and offered for resellin-service or self-service cases located in the employer'sstores at 124 East Green Street, Marshall, Michigan andEast Chicago Avenue, Sturgis, Michigan; but excludingall office clerical employees, guards and supervisors asdefined in the Act, and all other employees, constitute anappropriate unit for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.4. By failing or refusing to recognize and bargain withthe Union as the exclusive collective-bargaining repre-sentative of the employees in the above-described unit,282 EBERHARD FOODSRespondent has refused to bargain collectively in viola-tion of Section 8(aX)(5) and (1) of the Act.5. By refusing to bargain with the Union as the exclu-sive bargaining representative of the meat departmentemployees at the former Hamady Brothers stores whichRespondent purchased on September 14, 1981, Respond-ent has not engaged in conduct violative of Section8(a)(5) and (1) of the Act.The above-described unfair labor practices affect com-merce within the contemplation of Section 2(6) and (7)of the Act.On these findings of fact and conclusions of law andon the entire record in this case, I issue the followingrecommended7ORDERThe Respondent, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Refusing to bargain with the Union as exclusivebargaining representative of all the employees in theabove-described appropriate unit at Respondent's storesin Marshall and Sturgis, Michigan.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Upon request, recognize and bargain with theUnion as exclusive representative of all the employees inthe above-described unit of its meat department employ-ees at its store facilities in Marshall and Sturgis, Michi-gan.(b) Post at its stores throughout the State of Michiganthe attached notice marked "Appendix."8Copies of theI If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poes.i If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-notice, on forms provided by the Regional Director forRegion 7, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of therights guarantted by Section 7 of the Act.WE WILL, on request, recognize and bargain withMeat Cutters Local 539, United Food and CommercialWorkers International Union, AFL-CIO & CLC, as theexclusive representative of all of our employees in theappropriate unit in the meat department of our newly ac-quired stores in Marshall and Sturgis, Michigan.EBERHARD FOODS, INC.283